Citation Nr: 9919134	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
May 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions which in July 
1993 denied entitlement to temporary total rating for a 
period of convalescence under 38 C.F.R. § 4.30, and in 
February 1996 denied service connection for a "nervous 
condition."  In May 1996, the matter of entitlement to 
benefits under 38 C.F.R. § 4.30 was remanded to the RO for 
additional evidentiary development.

A review of the record indicates that the RO denied the 
veteran's claim of entitlement to vocational rehabilitation 
under Chapter 31 of the U.S. Code, resulting in his filing a 
notice of disagreement therefrom (a copy of the RO decision 
denying entitlement to vocational rehabilitation benefits or 
the veteran's notice of disagreement are not in the claims 
file); a statement of the case was issued, apparently in 
January 1997, and a substantive appeal was received on 
January 15, 1997.  By letter in November 1997, he indicated 
that he wished to withdraw his appeal with regard to the 
claim of entitlement to vocational rehabilitation benefits 
under Chapter 31.  Accordingly, his appeal as to that issue 
is considered to have been withdrawn.  38 C.F.R. § 20.204 
(1998).

In December 1997, the veteran filed a claim of an increased 
rating for his service-connected left foot disability.  As 
this matter has not yet been adjudicated by the RO, it 
remains pending and is referred back to the RO for 
adjudication.  See Kandik v. Brown, 9 Vet. App. 434 (1996); 
Hanson v. Brown, 9 Vet. App. 29 (1996).  Where a claim has 
not yet been addressed by the RO, it is not in appellate 
status, and the Board must refer, rather than remand, the 
claim.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).   

Appellate consideration of entitlement to service connection 
for a chronic acquired psychiatric disability is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  Service connection for residuals of fractures of the 3rd 
and 4th metatarsals of the left foot was granted by RO rating 
decision in February 1975; the disability has been evaluated 
10 percent disabling since the date entitlement to the 
benefit arose.

2.  The evidence does not reavel that the veteran's service-
connected residuals of fractures of the 3rd and 4th 
metatarsals of the left foot required surgical treatment, or 
that any surgical treatment of a service-connected left foot 
disability required a period of at least one month of post-
operative convalescence.


CONCLUSION OF LAW

The criteria for temporary total convalescent rating 
following surgery for a service-connected disability have not 
been met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, the Board 
finds that the veteran's evidentiary assertions that he 
underwent surgical treatment associated with his service-
connected disability, necessitating a period of at least one 
month of convalescence, are sufficient to conclude that his 
claim is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran claims, essentially, that he underwent a surgical 
procedure to remove a corn from his left foot at some time 
between March 26 and April 29, 1993, and that he was unable 
to work during that time due to the need for convalescence; 
he contends that such surgical corn removal consisted of 
treatment of his service-connected left foot disability; 
thus, he claims that he is entitled to temporary total 
convalescent rating under 38 C.F.R. § 4.30.  On several 
occasions, including at a November 1993 RO hearing, he 
identified several sources of treatment of his left foot 
disability, but he was unsure exactly where and when his left 
surgery was performed.

As indicated above, the veteran's claim for a temporary total 
convalescent rating was remanded by the Board in May 1996 for 
further development of the evidence.  Available evidence of 
record in May 1996 did not clearly show whether the veteran 
in fact underwent surgical treatment for his service-
connected left foot disability and, if he did, whether a 
period of at least one month of post-surgical convalescence 
was required.  A review of the post-May 1996 remand record 
reveals that the RO conducted a thorough and exhaustive 
development of the evidence and has associated with the file 
all available pertinent records identified by the veteran.  
There is no indication that there are additional records that 
have not been obtained which would be pertinent to the 
veteran's claim.  Thus, no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incomplete 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Service connection for residuals of fractures of the 3rd and 
4th metatarsals of the left foot was initially granted by RO 
rating decision in February 1975, and a 10 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing that he sustained an injury 
fracturing the 3rd and 4th metatarsals of the left foot during 
active service.  X-ray study of the left foot performed in 
conjunction with VA orthopedic examination in December 1974 
revealed an old fracture deformity involving the left 4th 
metatarsal; no other abnormalities were identified, and 
residuals of fractures of the 3rd and 4th metatarsals of the 
left foot were diagnosed.  The 10 percent evaluation of the 
aforementioned service-connected left foot disability was 
subsequently continued by RO rating decision in June 1982 and 
by Board decision in March 1987.

VA and private outpatient and inpatient treatment records and 
medical examination reports from May 1974 to September 1997 
reveal intermittent treatment associated with various 
symptoms and disabilities, including pain, swelling, and 
stiffness of the toes of the left foot.  X-ray study of the 
left foot in June 1974 revealed an old, healed fracture of 
the mid-shaft of the 4th metatarsal and of the base of the 5th 
metatarsal (which was in good alignment), but there was no 
evidence of other abnormalities; numerous subsequent X-ray 
studies of the left foot revealed no osseous or joint 
pathology.  On March 26, 1993, the veteran sought a routine 
medical consultation because of a painful corn on the left 
foot which he reportedly had for many years; he indicated 
that the pain increased on walking and standing; on 
examination, an abrasion was noted between a toe and the 
corn.  

By statement on March 26, 1993 a VA physician indicated that 
the veteran was seen at a VA facility on that date due to 
left foot pain secondary to a corn on standing.  The 
physician further indicated that the veteran was disabled 
until April 29, 1993.

Pursuant to the May 1996 Board remand, a VA orthopedic 
examination was performed in December 1996; the veteran 
indicated that he experienced pain and swelling in his left 
foot for 22 years, but denied having undergone any surgery.  
X-ray study of the left foot revealed a small, sharply 
marginated calcaneal spur, but there was no evidence of 
fractures, dislocations, or other abnormalities.  Left foot 
pain without evidence of fracture, infection, or degenerative 
joint disease, and recurrent heloma, Molly's 4th interspace 
of both feet were diagnosed.  The examiner indicated that the 
evidence did not suggest a relationship between a left foot 
corn removal and the veteran's current foot pain.

On VA medical examination in December 1998, the veteran 
indicated that he fractured the 3rd, 4th, and 5th metatarsals 
of the left foot in 1974, and that his left foot corn was 
surgically removed in April 1993 (noting that the corn had 
its onset in 1992).  On examination, there was evidence that 
a callus had been removed from between the 4th and 5th toes of 
the left foot.  The examiner indicated that specific opinions 
and conclusions regarding the veteran's left foot disability 
would be addressed by an orthopedic surgeon.

On VA orthopedic examination in December 1998, including the 
examiner's review of the claims file, the veteran indicated 
that he experienced left foot pain since his in-service 
injury.  On examination, he walked without a limp, performed 
deep knee-bend without difficulty, and performed heel- and 
toe-walking (despite complaints that he was unable to do so); 
a small corn and clavus were noted in the 4th and 5th 
interspaces, but there were no calluses on the base of the 
left foot.  X-ray study of the left foot did not reveal any 
significant angulatory deformity of the metatarsals, but 
there was evidence of a previous fracture at the base of the 
3rd and 4th metatarsals; the joints were all normal; the area 
of the clavus and corn in the left 5th toe corresponded to 
the base of the 1st phalanx of the 4th toe (which was related 
to the base of the proximal phalanx and not to the 
metatarsal).  Status post fracture of the proximal 3rd and 4th 
metatarsals of the left foot with no evidence of arthritis or 
residual angulation or malunion, and recurrent clavus of the 
left 5th toe (unrelated to the previously diagnosed 
fractures) were diagnosed.  The examiner opined that the 
veteran's recurrent clavus had no relationship to his 
previous fracture of the 3rd and 4th metatarsals of the left 
foot.

Based on the foregoing, the Board finds that the evidence 
does not support an award of temporary total convalescent 
rating under 38 C.F.R. § 4.30.  As discussed above, by 
February 1975 RO rating decision, service connection was 
granted for the veteran's residuals of fractures of the 3rd 
and 4th metatarsals of the left foot and, as discussed above, 
his service-connected disability required rather infrequent 
medical treatment since separation from service.  The veteran 
contends that such service-connected left foot disability 
necessitated surgical treatment (consisting of a corn 
removal) between March 26 and April 29, 1993, and that he was 
unable to work during that period of time; he thus contends 
that an award of a temporary total convalescence rating is 
appropriate in this case.  However, he is unable provide any 
details regarding the exact nature of the alleged surgery 
other than that it involved a removal of a corn from the left 
foot, the time and place where the alleged surgery was 
performed, or provide any medical evidence showing that any 
alleged surgery consisted of treatment of his service-
connected disability.  

Pursuant to the May 1996 Board remand, the veteran was 
examined by VA physicians in December 1996 and December 1998 
(and his file was clearly reviewed on orthopedic examination 
in December 1998); although evidence of a callus removal from 
between the 4th and 5th toes of the left foot was noted on VA 
medical examination in December 1998, and a recurrent clavus 
of the left 5th toe was diagnosed on orthopedic examination 
in December 1998, the VA examiners opined, in December 1996 
and December 1998, that there was no relationship between the 
veteran's service-connected left foot disability and any left 
foot surgery which he may have undergone in the past.

The only available medical evidence corroborating the 
veteran's contention that left foot symptomatology rendered 
him disabled between March 26 and April 29, 1993, consists of 
a March 26, 1993 note from a VA physician who indicated that 
the veteran complained of a painful corn on the left foot.  
Such evidence does not, however, meet the criteria for an 
award of temporary total convalescent rating under 38 C.F.R. 
§ 4.30; it does not show that a service-connected disability 
required surgical treatment, or that any such surgery of a 
service-connected disability required a period of at least 
one month of post-operative convalescence.  Id.  For these 
reasons and following full review of the record, the 
preponderance of the evidence is against the claim for 
temporary total convalescent rating under 38 C.F.R. § 4.30.


ORDER

Entitlement to temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 is denied.


REMAND

With regard to the veteran's claim of service connection for 
a chronic acquired psychiatric disability, the Board notes 
that the veteran requested a personal hearing by letter to 
the RO in September 1996.  In his February 1997 substantive 
appeal, he requested a Travel Board hearing.  

By June 1998 letter, mailed to the veteran's address of 
record, the RO informed him about the different options 
available to him in lieu of a Travel Board hearing.  It was 
requested that he indicate, in writing, whether he continued 
to desire a Travel Board hearing, or whether he chose one of 
the other opinions available to him; he was informed that, if 
he did not respond to this letter, his name would remain on 
the Travel Board hearing schedule.  No response to the June 
1998 RO letter to the veteran has been received to date, yet 
a Travel Board hearing has not been scheduled.  38 C.F.R. 
§§ 20.703, 20.704 (1998).  


Thus, to ensure full compliance with due process 
requirements, the claim of service connection for a chronic 
acquired psychiatric disability is REMANDED for the following 
action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1998).  

Thereafter, if the remaining benefit sought on appeal is not 
granted, the veteran should be provided a supplemental 
statement of the case and afforded an opportunity to 
respond.  The case should then be returned to the Board for 
final appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

